Exhibit 10.8

WARRANT PURCHASE AGREEMENT

This Warrant Purchase Agreement (the “Agreement”) is entered into as of
November 19, 2012 by and between Charles M. Forman, solely in his capacity as
the chapter 7 trustee (the “Seller”) for Glencoe Acquisition, Inc. (“Glencoe”),
and Homeowners Choice, Inc., a Florida corporation (“HCII”).

RECITALS

WHEREAS, Glencoe is the registered holder of One Million (1,000,000) warrants
(collectively, the “Warrants”) to purchase up to 500,000 shares of the common
stock, no par value (the “Common Stock”), of HCII pursuant to that certain
Warrant Agreement (the “Warrant Agreement”) dated November 2, 2011, executed by
HCII for the benefit of Glencoe.

WHEREAS, on July 13, 2012 (the “Petition Date”), Glencoe filed a voluntary
petition for relief under chapter 7 of the United States Bankruptcy Code, 11
U.S.C. § 101 et seq. (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) bearing the case
identification number 12-12071 (KG) (the “Bankruptcy Proceeding”);

WHEREAS, on January 24,2012, the Office of the United States Trustee appointed
the Seller to serve as the interim chapter 7 trustee for Glencoe’s bankruptcy
estate (the “Estate”);

WHEREAS, the Seller continues to serve as the chapter 7 trustee of the Estate;
and

WHEREAS, HCII wishes to purchase from the Seller, and the Seller wishes to sell
to HCII, the Warrants and all of Seller’s right, title and interest in, to and
under the Warrant Agreement, subject to an order of the Bankruptcy Court
approving the sale, inclusive of the procedures for conducting the sale (the
“Approval Order”).

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE 1

PURCHASE AND SALE OF WARRANTS

1.1. Purchase and Sale of Warrants. Subject to the terms and conditions herein
set forth, at the Closing (as defined below in Section 1.2) of the transactions
contemplated by this Agreement the Seller shall sell, convey, transfer, assign
and deliver to HCII, and HCII shall purchase and assume from the Seller, the
Warrants and all of the Estate’s right, title and interest in, to and under the
Warrant Agreement.

1.2. Closing. The purchase and sale of the Warrants and the consummation of the
other transactions contemplated by this Agreement shall take place at a closing
(the “Closing”) that shall occur on a date no later than one (1) business day
after all Conditions to Closing (as set forth in Article 5 below) have been
satisfied or waived, or on such other date as may be mutually agreed to in
writing by the Seller and HCII (the date upon which the Closing occurs is
referred to as the “Closing Date”). The Closing shall take place at 11:00 a.m.
local time on the Closing Date at the offices of Forman Holt Eliades & Youngman
LLC in Paramus, NJ.



--------------------------------------------------------------------------------

1.3. Purchase Price. The total consideration to be paid for the Warrants and for
all of Seller’s right, title and interest in, to and under the Warrant Agreement
shall be $4,000,000.00. Subject to the terms and conditions of this Agreement,
the Purchase Price shall be paid as follows: (a) upon the execution and delivery
of this Agreement by each of HCII and Seller, a deposit of $500,000.00 (the
“Deposit”) shall be paid to “Charles M. Forman, Chapter 7 Trustee for Glencoe
Acquisition, Inc., Bankruptcy Case 12-12071 (KG),” subject to the occurrence of
Closing; and (b) the balance of the Purchase Price (the Purchase Price minus the
amount of the Deposit) shall be paid on the Closing Date by wire transfer of
immediately available funds to an account designated in writing by Seller.

1.4. Closing Deliveries. At the Closing,

(a) the Seller shall deliver to HCII an assignment, in the form of Exhibit A to
this Agreement, of all the Estate’s right, title and interest in and to the
Warrants and the Warrant Agreement.

(b) the Seller will deliver to HCII the original Warrant Agreement.

(c) HCII shall deliver to the Seller the balance of the Purchase Price by wire
transfer of immediately available funds as specified in Section 1.3 above.

1.5. Tax Matters.

HCII and Seller each shall be responsible for their own respective taxes for
which they are responsible at law, if any, as a result of the sale or transfer
of the Warrants.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to HCII that the Estate is the legal,
beneficial and record owner of the Warrants and that the Trustee controls the
Estate’s right, title and interest in to and under the Warrant Agreement and,
subject to compliance with Article 4 below, the Seller has the full right to
transfer, sell, assign and convey to HCII the Warrants and the Estate’s right,
title and interest in to and under the Warrant Agreement subject to the terms
and conditions of the Warrant Agreement. The Seller is competent to evaluate and
analyze the entire transaction contemplated by this Agreement. The Seller
acknowledges that HCII has provided the Seller with sufficient documentation and
information to make an informed, analysis of the transaction contemplated herein
and has given the Seller and the Seller’s advisors the reasonable opportunity to
ask questions and receive answers concerning the terms of the sale of Warrants
and the business of HCII. Except for the representations and warranties
expressly set forth in this Agreement, the Seller does not make any other
representation or warranty to HCII in connection with the transactions
contemplated hereby.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE HCII

HCII represents and warrants to the Seller that each of the statements contained
in this Article 3 is true and correct as of the date of this Agreement. Except
for the representations and warranties expressly set forth in this Agreement,
HCII does not make any other representation or warranty to the Seller in
connection with the transactions contemplated hereby.

3.1. Organization, Power and Authority. HCII is duly organized, validly existing
and in good standing under the laws of its state of formation. HCII has full
power and authority and has taken all required action on its part necessary to
authorize it to execute and deliver this Agreement and perform the obligations
required to performed by it hereunder.

3.2. No Conflict. The execution, delivery and performance of this Agreement by
HCII will not result in any violation of HCII’s organizational documents or of
any law, statute, regulation, rule, ordinance, agreement, contract, instrument,
license, permit, authorization, judgment, decree or order to which HCII is a
party or by which it is bound, subject to the satisfaction of the conditions to
the Closing set forth in Article 5.

3.3. Validity and Enforceability. This Agreement is the legal, valid and binding
obligation of HCII, enforceable against HCII in accordance with its terms,
subject to applicable bankruptcy, insolvency and other laws affecting the rights
and remedies of creditors and to general equitable principles.

3.4 Sufficient Funds. As of the date hereof, the HCII has sufficient funds
available to it to pay the Purchase Price and to enable the HCII to perform all
of its obligations hereunder.

ARTICLE 4

BANKRUPTCY COURT APPROVAL

Upon the execution and delivery of this Agreement by the parties and the
Seller’s receipt of the Deposit in accordance with Section 1.3, the Seller shall
promptly cause to be filed an application with the Bankruptcy Court (the
“Approval Motion”), seeking entry of the Approval Order, approving the Agreement
and the transactions set forth in this Agreement subject to higher and better
offers. The Approval Motion and shall request, and the Approval Order shall
provide that HCII shall receive the protections of section 363(m) of the
Bankruptcy Code, the mootness doctrine and any similar statute or body of law if
the Closing occurs in the absence of a “Final Order”. For purposes of this
Agreement, the term “Final Order” means an order in which the Bankruptcy Court
waives the stay imposed under Rules 6004(h) and 6006(d) and authorizes Seller to
close the transactions contemplated herein immediately upon the entry of such
order. In the event that the Bankruptcy Court enters an order that does not
waive the stay imposed under Rules 6004(h) and 6006(d), the term “Final Order”
means an order as to which the time to file an appeal, a motion for rehearing or
reconsideration (excluding any motion under F.R.C.P. 60(b)) or a petition for
writ of certiorari has expired and no such appeal, motion or petition is
pending. HCII and the Seller will reasonably cooperate with one another in the
Bankruptcy Proceeding in pursuit of the Approval Order.

 

3



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS TO CLOSING

5.1. Conditions to Obligations of HCII. Unless waived in writing by HCII at its
sole discretion, the obligation of HCII to consummate the transactions
contemplated by this Agreement is subject to the satisfaction at or prior to the
Closing of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
the Seller contained in this Agreement shall be true and accurate in all
respects on and as of the Closing Date with the same effect as though made on
and as of such date; and

(b) Covenants. The Seller shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be
performed or complied with by it on or prior to the Closing Date.

(c) Final Approval Order. The Bankruptcy Court shall have entered the Approval
Order.

(d) Closing. The Closing shall have occurred within 45 days from the date of
this Agreement.

5.2. Conditions to Obligations of the Seller. Unless waived in writing by the
Seller at its sole discretion, the obligation of the Seller to consummate the
transactions contemplated by this Agreement is subject to the satisfaction at or
prior to the Closing of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
HCII contained in this Agreement shall be true and accurate in all respects on
and as of the date of the Closing with the same effect as though made on and as
of such date; and

(b) Covenants. HCII shall have performed and complied in all material respects
with all of HCII’s obligations under this Agreement on or prior to the Closing
Date.

(c) Final Approval Order. The Bankruptcy Court shall have entered the Approval
Order.

5.3. Notice of Waiver. Nothing contained in this Agreement shall preclude HCII
or Seller from waiving any or all conditions to their respective obligations
hereunder without notice to any person other than the other party to this
Agreement.

ARTICLE 6

TERMINATION

6.1. Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by written mutual consent of HCII and the Seller;

 

4



--------------------------------------------------------------------------------

(b) upon the entry of a final, non-appealable order from the Bankruptcy Court in
which the Bankruptcy Proceeding is pending that the transaction contemplated
hereby is not valid or approved;

(c) by the Seller upon the breach by HCII of any of HCII’s representations or
warranties or obligations under this Agreement;

(d) by HCII upon the breach by the Seller of any of the Seller’s representations
or warranties or obligations under this Agreement;

(e) if the Closing shall not have occurred within 45 days from the date of this
Agreement, provided that the Seller is not otherwise in breach of this
Agreement.

6.2. Effect of Termination. If this Agreement is terminated under Section 6.1
subsection (a), (b), (d) or (e), all further obligations of the parties under
this Agreement will terminate without liability and the Seller shall return the
Deposit to HCII. If this Agreement is terminated under Section 6.1 subsection
(c), HCII shall forfeit and the Estate shall retain the Deposit.

ARTICLE 7

MISCELLANEOUS

7.1. Notices. All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person or
otherwise actually delivered (effective as of the date of delivery), or by a
nationally recognized overnight courier service (effective as of the date of
delivery), or by fax or email (effective upon receipt): (a) if to the Seller to
Charles. M. Forman, Forman Holt Eliades & Youngman LLC, 80 Route 4 East Suite
290, Paramus, NJ 07652, (fax number: (201) 845-9112, email:
cforman@formanlaw.com), with a copy (which shall not constitute notice) to:
Forman Holt Eliades & Youngman LLC, 80 Route 4 East Suite 290, Paramus, NJ
07652, Attn: Harry M. Gutfliesh, Esq. (email: hgutfliesh@formanlaw.com,), fax
201-845-9112), (b) if to HCII, Paresh Patel, 5300 West Cypress Street, Suite
100, Tampa, Florida 33607 (e-mail: pspatel@hcpci.com, fax 813-865-0170) with a
copy (which shall not constitute notice) to: Andrew L. Graham, general counsel
(e-mail: agraham@hcpci.com, fax 813-865-0170) or in each case, at such other
address as may have been furnished by such person in writing to the other
parties.

7.2. Governing Law; Jurisdiction. This Agreement shall be governed by the
internal laws of the State of Delaware, without reference to conflict of law
principles.

7.3. Amendments, Waivers. This Agreement may be amended or modified only with
the written consent of each of the parties hereto. No waiver of any term or
provision hereof shall be effective unless in writing signed by the party
waiving such term or provision. No failure to exercise or delay in exercising
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

5



--------------------------------------------------------------------------------

7.4. Survival. All agreements, representations and warranties contained herein
and in any certificate delivered pursuant hereto shall survive the execution and
delivery of this Agreement and the Closing.

7.5. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of HCII and the Seller and their respective successors and assigns.

7.6. Entire Agreement. This Agreement contains the entire understanding of the
parties, and there are no further or other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter hereof,
unless expressly referred to herein. Further all recitals to this Agreement are
expressly incorporated herein by reference and are made an integral part of this
Agreement.

7.7. Counterparts. This Agreement may be executed in one or more counterparts,
and with counterpart facsimile or electronically delivered signature pages, each
of which shall be an original, but all of which when taken together shall
constitute one and the same Agreement.

7.8. Further Assurances. Following the Closing, each party will execute, deliver
and acknowledge from time to time, and without further consideration, all such
further instruments and take all such further actions as may be reasonably
requested by the other in order to give effect to the transactions contemplated
hereunder.

7.9. Notices and Documents. Seller shall promptly provide to HCII any and all
notices or other documents that Seller or the Estate receives from HCII from and
after the Closing in respect of the Warrants.

7.10. Third Party Beneficiaries. Nothing in the Agreement shall be construed to
confer any right, benefit or remedy upon any person or entity that is not a
party hereto or a permitted assignee of a party hereto.

7.11. Interpretation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement. This Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision hereof shall be
prohibited or invalid under any such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating or nullifying
the remainder of such provision or any other provisions of this Agreement. The
headings of Articles and Sections herein are inserted for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

7.12. Expenses. Each party hereto shall be responsible for its respective legal
and other expenses related to the Agreement and the transactions contemplated
hereby.

7.13. Exclusive Jurisdiction. The Bankruptcy Court shall retain exclusive
jurisdiction to enforce the terms of this Agreement and to decide any claims or
disputes that may arise or result from, or be connected with, this Agreement,
any breach or default hereunder, or the transactions contemplated hereby. The
parties hereby consent to and submit to the jurisdiction and venue of the
Bankruptcy Court.

 

6



--------------------------------------------------------------------------------

7.14. WAIVER OF RIGHT TO TRIAL BY JURY. THE SELLER AND THE HCII HEREBY WAIVE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT EACH MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

[The remainder of this page is left blank intentionally.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Warrant
Purchase Agreement as of the date first above written.

 

 

Charles M. Forman, solely in his capacity as the chapter 7 trustee for Glencoe
Acquisition, Inc. HOMEOWNERS CHOICE, INC. By:  

 

  Name: Paresh Patel   Title: Chief Executive Officer

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Assignment

 

9